Citation Nr: 9919225	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-15 592	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant may be recognized as a veteran for VA 
benefits purposes.







ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The appellant served on active duty from February 1978 to 
December 1979.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Atlanta, Georgia, Regional Office (hereinafter RO).  

REMAND

The issue in this case is one of status; i.e., whether the 
appellant is a "veteran" as that term is defined by 
statute.  See Rogers v. Derwinski, 2 Vet. App. 419 (1992).  
For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service "under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2) (West 1991); 
see also Camarena v. Brown, 6 Vet. App. 565 (1994) 
(discussing the definition of "veteran").  A discharge by 
reason of the sentence of a general court martial of any 
person of the Armed Forces shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which an individual was 
discharged.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2). 
However, if it is established to the satisfaction of the 
Secretary that, at the time of the commission of an offense 
leading to a person's court martial, that person was insane, 
such person shall not be precluded from benefits under laws 
administered by the Secretary based upon the period of 
service from which such person was separated.  38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).

A review of the relevant evidence of record indicates that 
the appellant received a dishonorable discharge from service 
by reason of a general court martial convened in January 
1979.  Following his dishonorable discharge, the appellant 
was sentenced to fourteen months of hard labor at the United 
States Disciplinary Barracks at Fort Leavenworth, Kansas.  
Such action was the result of several transgressions by the 
appellant, including multiple assaults.  Some of the assaults 
for which the appellant was found guilty were committed upon 
women.  The appellant has contended that he does not recall 
the "facts and circumstances" that resulted in his 
dishonorable discharge because of his suffering from an 
"emotional and mental breakdown."  He also contends that 
his discharge was "too harsh." 

Reports from an April 1980 VA examination indicated that the 
service medical records demonstrated that the appellant 
engaged in "immature, irresponsible behavior," displayed 
poor motivation and was diagnosed with "reactive situational 
depression as well as immature personality with antisocial 
traits."  The source of this reference is not of record, as 
the only service medical records associated with the claims 
file reflect inpatient psychiatric treatment in November 
1978.  These records do not reflect the diagnoses referenced 
in the reports from the April 1980 examination, but do 
indicate that the appellant had made several improper 
assaults/advances upon women in the past and that he was 
"mildly delusional and intermittently hallucinating."  It 
was also noted in these reports that the appellant was 
brought before a Sanity Board convened on January 12, 1979.  
Reports from this Sanity Board are not of record, and, as 
indicated above, there appear to be service medical records 
describing the appellant's psychiatric condition during 
service that are not of record.  Accordingly, as there is a 
question as to the appellant's psychiatric state or 
"sanity" at the time of the offenses which resulted in his 
court martial, the RO upon remand will be requested to 
conduct efforts to obtain all of the appellant's service 
medical records and the reports from the January 1979 Sanity 
Board. 

Post-service records reflect that the appellant was 
involuntarily committed to a hospital with diagnoses of manic 
depressive illness and paranoid schizophrenia in January 
1980.  Additional involuntary inpatient treatment was 
rendered in June 1983, at which time the appellant was said 
to have been paranoid and exhibiting bizarre behavior.  
Accordingly, and in light of the necessary development 
discussed above, the RO will be directed upon remand to 
obtain the records from this treatment.  Finally, the RO will 
be requested to obtain the complete records from the 
appellant's court martial.

For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The RO is to conduct the appropriate 
action to obtain all of the appellant's 
service medical records, most 
particularly the reports from the Sanity 
Board reportedly convened on January 12, 
1979.  The appellant should be requested 
to assist in obtaining these records as 
necessary, and the claims file should 
contain documentation of the attempts 
made to obtain the records.  The 
appellant should also be informed of any 
negative results.  38 C.F.R. § 3.159 
(1998).

2.  The RO is to, after securing the 
proper authorization from the appellant, 
obtain the reports from any involuntary 
psychiatric admissions of the appellant, 
to include and admission to the Grady 
Memorial Hospital in January 1980 and an 
admission through the Georgia Regional 
Hospital in Atlanta in June 1983.  The 
appellant should be informed of any 
negative results.   

3.  The RO is to contact the United 
States Air Force and obtain the complete 
record from the appellant's General Court 
Martial, to include any transcripts, 
depositions, or psychiatric findings 
utilized during the General Court 
Martial.  The appellant should be 
informed of any negative results. 

4.  Following completion of the requested 
development, the RO should review the 
evidence and determine whether the 
appellant was sane at the time he 
committed the offenses that resulted in 
his general court martial and 
readjudicate the issue of whether he may 
be recognized as a veteran for VA 
benefits purposes.  If it is determined 
that the appellant may not be so 
recognized, the appellant should be 
issued a supplemental statement of the 
case, to include citations to the 
relevant laws and regulations as needed, 
and the case should be returned to the 
Board for further appellate review. 

The purpose of this REMAND is to assist the appellant in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


